DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/26/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The European Office action in section 1 of the NPL portion of the IDS does not include an explanation in English.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-18 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 2012/0018935 to Ogasawara.
Re: claim 10.  Ogasawara shows in figures 1-3 a hydromount for mounting a motor vehicle engine on a vehicle body, comprising:

a load-supporting spring 16 that supports a mount core 12, encloses a working chamber 36A, and is supported on an outer ring 14;
an intermediate plate or partition 40; and
a compensation chamber 36B which is separated from the working chamber by the intermediate plate and is delimited by a compensation diaphragm 38,
wherein the compensation chamber 36B and the working chamber 36A are filled with a damping liquid and are connected with each other in a liquid-conducting manner via a damping channel 42 disposed in the intermediate plate; the intermediate plate has an upper nozzle disk 48, a lower nozzle disk 50, and an intermediate diaphragm 46  disposed between the upper nozzle disk and the lower nozzle disk and provides an axial clearance shown at 78 in figure 5; the intermediate diaphragm has an inner circumference shown in the area at the end of the lead line of 52, an outer circumference or the outer circumference shown abutting against portion 82 of the intermediate plate, and at least one valve opening 74; and the at least one valve opening 74 is disposed completely between the inner circumference and the outer circumference as shown, and the intermediate diaphragm 46 is configured to lift and bulge in the event of a negative pressure in the working chamber 36A, the inner circumference defines a through hole 52; and the lower disk 50, at a side facing towards 
	Re: claim 11.  Ogasawara shows in figures 1-3 the limitation wherein the lower nozzle disk 50 has an accommodating portion for accommodating the intermediate diaphragm 46 that comprises a nozzle assembly or cut out area 58 and a material portion or the material shown under cut out 58.
	Re: claim 12.  Ogasawara shows in figures 1-3 the limitation wherein the material portion has at least one projection shown in the area of 60 configured to engage or capable of engaging with the valve opening 74 of the intermediate diaphragm 46.
	Re: claim 13.  Ogasawara shows in figures 1-3 the limitation wherein the upper nozzle disk 48 has at least one centering opening 56C, and the at least one centering pin 56B is configured to be inserted into the at least one centering opening ass shown in figures 2 and 3.
Re: claims 14 and 15.  Ogasawara shows in figure 7 the limitation wherein the valve opening 74 is formed as an elongate hole.  With regards to claim 15, the longitudinal axis of the valve opening 74 is offset (i.e. by approx.. 90 degrees) relative to the radial direction of the intermediate diaphragm 46, as best understood.
	Re: claim 16.  Ogasawara shows in figures 1-3 the limitation wherein the diaphragm 46 is fixed between the upper nozzle disk 48 and the lower nozzle disk 50 to provide the axial clearance at 78.
	Re: claim 17.  See paragraph [0027] of Ogasawara.
	Re: claim 18.  Ogasawara show in figures 1-3 the limitation wherein the intermediate diaphragm 46 has a surface structure.
.
	 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara in view of US Patent Application 2011/0210488 to Yamamoto.
Ogasawara is silent with regards to the at least one centering pin including a plurality of centering pins equally spaced in a circumferential direction.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one centering pin of Ogasawara to have included a plurality of centering pins equally spaced in a circumferential direction, in view of the teachings of Yamamoto, in order to provide more than one centering pin to serve as a guide in case one of the centering pins gets damaged or wears down.

Response to Arguments
Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive.  Examiner first notes that the drawing objection and the claim objection have been withdrawn in light of the most recent amendment.  With regards to the art rejections, Applicant argues that the elastic wall or element 46 is not a diaphragm.  Applicant describes its diaphragm 20 as being configured to be annular and having an inner circumference and an outer circumference (see paragraph [0027] of the instant published application) and being made from an elastic material with a nubbed surface (see paragraph [0029] of the instant published application).  Turning to the Ogasawara reference, Examiner notes that element 46 is configured to be annular and has an inner circumference and an outer circumference as shown in figures 3 and 7.  With regards to the material of element 46, Applicant already acknowledges that it is elastic as described in paragraph [0027] of Ogasawara. Since element 46 of Ogasawara satisfies .  
Next, Applicant argues that claim 10 recites that the diaphragm provides an axial clearance and that it is configured to lift and bulge in the event of a negative pressure in the working chamber and maintains that Ogasawara does neither.  Examiner disagrees.  Ogaswara shows and discloses an axial clearance 78 (see, for example, figure 5 of Ogasawara).  Given the flexibility of the elastic material of the diaphragm 46 of Ogasawara Examiner maintains that it is configured to lift and bulge in the event of a negative pressure in the working chamber as functionally recited even if it is by way of an adjacent nozzle disk.  Applicant argues that while there might be compression of the elastic wall or diaphragm 46, there would be no bulging.  Examiner reiterates that the claim language simply requires that the diaphragm be configured to bulge in the event of a negative pressure in the working chamber.  Examiner notes that the flexibility of the elastic material of diaphragm 46 would render it configured to or capable of bulging in the event of a negative pressure in the working chamber as it is pushed upwardly by the lower nozzle disk to close bottom gap 78.  
Accordingly, the above rejections have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,589,615 to Chern et al. includes a mount with .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
June 3, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657